Exhibit 23 Consent of Independent Registered Public Accounting Firm Audit Committee, Board of Directors and Stockholders Guaranty Federal Bancshares, Inc. Springfield, Missouri We consent to the incorporation by reference in Registration Statement Nos. 333-204755, 333-170205, 333-47241, 333-31196, 333-65544, 333-83822 and 333-117918 on Form S-8 of Guaranty Federal Bancshares, Inc. of our report dated March 24, 2017, on our audits of the consolidated financial statements of Guaranty Federal Bancshares, Inc. as of December 31, 2016 and 2015, and for each of the years in the three-year period ended December 31, 2016, which report is included in this Annual Report on Form 10-K . /s/BKD, LLP Springfield, Missouri March 24, 2017
